Citation Nr: 0510218	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis and hips with shortening of the right leg on a direct 
or secondary basis.

2.  Entitlement to an increased rating for penetrating shell 
fragment wound (SFW) of both buttocks with injury of muscle 
group (MG) XVII, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
penetrating SFW of the subscapular area with injury of MG IV, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a penetrating SFW of the back with injury of MG 
XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This appeal is from a September1991 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which is the agency of original 
jurisdiction (AOJ) in this case.  The Board of Veterans' 
Appeals (Board) decided the appeal in a July 1994 decision.  
The United States Court of Veterans Appeals (subsequently 
renamed the U.S. Court of Appeals for Veterans Claims) 
(Court) vacated and remanded the decision as to all issues in 
July 1996 upon granting the Secretary's motion for vacatur 
and remand.  

The Board remanded the case to the AOJ in February 1997 for 
further development of the evidence consistent with the 
Secretary's motion.  In June 2003, the Board reached a final 
disposition of two other issues initially part of this 
appeal.  In December 2003, the Board remanded the remaining 
claims at issue for further development.  That development is 
complete, and the appeal is again before the Board.

The AOJ has granted service connection for arthritis of the 
lumbosacral spine, the claim for which was initially claimed 
as arthritis of the low back as an element in the claim now 
styled as service connection for arthritis of the pelvis and 
hips with shortening of the right leg.  The Board deems the 
grant of service connection for arthritis of the lumbosacral 
spine a complete grant of benefits of the part of the 
veteran's claim adjudicated as for arthritis of the low back, 
and the Board does not take further action on that matter.

The veteran asserted a claim in his March 1992 substantive 
appeal for sciatica resulting from the impingement of shell 
fragments on his sciatic nerve.  The AOJ has not adjudicated 
this matter.  It is referred to the AOJ for appropriate 
action.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has not provided the veteran any letter or other statement 
that satisfies VA's legal obligation to provide the veteran 
certain notices as mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

The Board remanded the case in December 2003 with specific 
instructions to perform certain development of the medical 
evidence.  The Board did not instruct the AOJ to furnish the 
veteran VCAA notice. The required notice is a matter of due 
process and the Board cannot forego it however regrettable 
the previous remand's oversight and the AOJ's lack of 
initiative in failing to provide it before now.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice pursuant 
to the mandate of the VCAA of 2000 
sufficient to discharge that mandate as 
set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must 
address the claim for service connection 
on both direct and secondary grounds for 
arthritis of the pelvis and hips with 
right leg shortening and the claims for 
increased rating of the several shell 
fragment wounds at issue.

2.  Execute any additional development 
revealed to be necessary by the veteran's 
response to the notice.

3.  Readjudicate the claims at issue if 
any evidence is obtained while this case 
is in remand status.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case 
documenting implementation of the VCAA 
notice requirements and action taken in 
response to any additional evidence 
obtained, and provide an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 




	(CONTINUED ON NEXT PAGE)



expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




